ON REMAND
UPCHURCH, Chief Judge.
This case was previously considered by this court at 491 So.2d 594 (Fla. 5th DCA 1986). That decision was approved by the Florida Supreme Court at 509 So.2d 927 (Fla.1987). However, the supreme court has remanded this case for consideration of a point not considered in the original opinion which the state conceded to be meritorious.
Under count I of the information, appellant was charged with “robbery with a deadly weapon.” The statute was designated as section 812.13(2)(a), Florida Statutes. Appellant was convicted of robbery with a weapon, a violation of section 812.-13(2)(b), Florida Statutes. The judgment of robbery with a deadly weapon is obviously in error.
Therefore, we remand for correction of the judgment to reflect conviction of robbery with a weapon.
REMANDED.
DAUKSCH and SHARP, JJ., concur.